 



Exhibit 10.10
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT (this “Agreement”), is made as of August 2, 2007, and
entered into by and among MicroFinancial Incorporated, a Massachusetts
corporation (the “Pledgor”), TimePayment Corp., a Delaware corporation and
wholly owned subsidiary of the Pledgor (the “Borrower”), and Sovereign Bank, as
agent for and representative of (in such capacity herein called “Secured Party”)
the financial institutions (“Lenders”) party to the Credit Agreement (as
hereinafter defined).
WITNESSETH:
     WHEREAS, the Pledgor is the legal and beneficial owner of the shares of
stock described next to Pledgor’s name in Schedule I annexed hereto and issued
by the corporations named therein (the “Pledged Shares”);
     WHEREAS, the Secured Party and the Lenders have entered into a Credit
Agreement dated as of the date hereof (said Credit Agreement, as it may
hereafter be amended, supplemented or otherwise modified from time to time,
being the “Credit Agreement”) with the Borrower, pursuant to which the Lenders
have made certain commitments, subject to the terms and conditions set forth in
the Credit Agreement, to extend certain credit facilities to the Borrower; and
     WHEREAS, it is a condition precedent to the initial extensions of credit by
the Lenders under the Credit Agreement that the Pledgor shall have granted the
security interests and undertaken the obligations contemplated by this
Agreement;
     NOW, THEREFORE, in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Pledgor hereby agrees with the Secured Party as follows:
Section 1. Definitions.
     Unless otherwise defined herein, terms defined in the Credit Agreement are
used herein as defined in the Credit Agreement. Except as otherwise defined
herein, terms defined in the Uniform Commercial Code as in effect in the
Commonwealth of Massachusetts (the “UCC”) are used herein with the meanings set
forth therein.
Section 2. Pledge of Security.
     The Pledgor hereby pledges and assigns to the Secured Party for the benefit
of the Lenders, and hereby grants to the Secured Party for the benefit of the
Lenders a security interest in, all of the Pledgor’s right, title and interest
in and to the following (the “Pledged Collateral”):
(a) the Pledged Shares and the certificates representing the Pledged Shares and
any interest of the Pledgor in the entries on the books of any financial or
securities intermediary pertaining to the Pledged Shares, and all securities
(including capital stock of the Borrower), dividends, cash, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares;
(b) all additional shares of, and all securities convertible into and warrants,
options and other rights to purchase or otherwise acquire, stock of any issuer
of the Pledged Shares from time to time acquired by the Pledgor in any manner
(which shares shall be deemed to be part of the Pledged Shares), the

 



--------------------------------------------------------------------------------



 



certificates or other instruments representing such additional shares,
securities, warrants, options or other rights and any interest of the Pledgor in
the entries on the books of any financial or securities intermediary pertaining
to such additional shares, and all dividends, cash, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such additional shares, securities, warrants, options or other rights; and
(c) all shares of, and all securities convertible into and warrants, options and
other rights to purchase or otherwise acquire, stock of any Person that, after
the date of this Agreement, becomes, as a result of any occurrence, a direct
Subsidiary of the Pledgor (which shares shall be deemed to be part of the
Pledged Shares), the certificates or other instruments representing such shares,
securities, warrants, options or other rights and any interest of the Pledgor in
the entries on the books of any financial or securities intermediary pertaining
to such shares, and all dividends, cash, warrants, rights, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares,
securities, warrants, options or other rights; and
(d) to the extent not covered by clauses (a) and (c above, all proceeds of any
or all of the foregoing Pledged Collateral. For purposes of this Agreement, the
term “proceeds” includes whatever is receivable or received when Pledged
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to any Pledgor or the
Secured Party from time to time with respect to any of the Pledged Collateral.
Section 3. Security for Obligations.
     This Agreement secures, and the Pledged Collateral is collateral security
for, all Obligations, including all obligations of every nature of the Pledgor
now or hereafter existing under this Agreement.
Section 4. Delivery of Pledged Collateral.
     All certificates or instruments representing or evidencing the Pledged
Collateral shall be delivered to and held by or on behalf of the Secured Party
pursuant hereto and shall be in suitable form for transfer by delivery or, as
applicable, shall be accompanied by the Pledgor’s endorsement, where necessary,
or duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. The Secured Party shall
have the right, at any time, in its discretion and without notice to the
Pledgor, to transfer to or to register in the name of the Secured Party or any
of its nominees any or all of the Pledged Collateral. In addition, the Secured
Party shall have the right at any time to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations.
Section 5. Representations and Warranties.
     The Pledgor represents and warrants as follows:
     (a) Due Authorization of Pledged Collateral. All of the Pledged have been
duly authorized and validly issued and are fully paid and non-assessable.
     (b) Description of Pledged Collateral. The Pledged Shares constitute that
percentage of the issued and outstanding shares of stock of each issuer thereof
set forth in Schedule I as of the date hereof, and as of the date hereof there
are no outstanding warrants, options or other rights to purchase, or other
agreements outstanding with respect to, or property that is now or hereafter
convertible into, or that requires the issuance or sale of, any Pledged Shares
other than this Agreement.

-2-



--------------------------------------------------------------------------------



 



     (c) Ownership of Pledged Collateral. The Pledgor is the legal, record and
beneficial owner of the Pledged free and clear of any Encumbrance except for the
security interest created by this Agreement.
     (d) Governmental Authorizations. No authorization, approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for either (i) the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement and the grant by the Pledgor of the
security interest granted hereby or for the execution, delivery or performance
of this Agreement by the Pledgor or (ii) the exercise by the Secured Party of
the voting or other rights, or the remedies in respect of the Pledged
Collateral, provided for in this Agreement.
     (e) Issuer and Pledgor Authorization. Other than as contemplated in this
Agreement and other than such actions which have already been taken or effected,
no consent, authorization, approval or other action by, and no notice to or
filing with, and no corporate action on behalf of the issuers of the Pledged
Shares or on behalf of the Pledgor is required for either (i) the pledge by the
Pledgor of the Pledged Collateral pursuant to this Agreement and the grant by
the Pledgor of the security interest granted hereby or for the execution,
delivery or performance of this Agreement by the Pledgor or (ii) the exercise by
the Secured Party of the voting or other rights, or the remedies in respect of
such Pledged Collateral, provided for in this Agreement.
     (f) Perfection. The pledge, assignment and delivery to the Secured Party by
the Pledgor of the Pledged Shares pursuant to this Agreement creates a valid and
perfected first priority security interest in such Pledged Shares securing the
payment of the Obligations, and as a result of the delivery of the certificates
representing the Pledged Shares pledged by the Pledgor to the Secured Party,
together with the appropriately completed and executed instruments of transfer,
the Secured Party will have “control” over the Pledged Shares to the extent such
Pledged Shares constitute “certificated securities”, as such terms are defined
in the UCC.
     (g) Margin Regulations. The pledge by the Pledgor of the Pledged Collateral
pursuant to this Agreement does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
     (h) Other Information. All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of Pledgor with respect to the Pledged
Collateral is accurate and complete in all material respects.
Section 6. Transfers and Other Liens; Additional Pledged Collateral: etc.
     The Pledgor shall:
     (a) not (i) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral,
(ii) create or suffer to exist any Encumbrance upon or with respect to any of
the Pledged Collateral, except for the security interest under this Agreement,
or (iii) vote to enable any issuer of Pledged Shares to merge or consolidate
except as permitted under the Credit Agreement;
     (b) (i) not permit any issuer of Pledged Shares to issue any stock or other
securities in addition to or in substitution for the Pledged Shares issued by
such issuer except to the Pledgor, and (ii) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all additional shares
of stock or other securities of each issuer of Pledged Shares, and (iii) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all shares of stock of or other securities indicating ownership interest
in any Person that, after the date of this Agreement, becomes, as a

-3-



--------------------------------------------------------------------------------



 



result of any occurrence, a direct Subsidiary of such Pledgor;
     (c) promptly notify the Secured Party of any event of which the Pledgor
becomes aware causing loss or depreciation in the value of the Pledged
Collateral in any material respect;
     (d) promptly deliver to the Secured Party all written notices received by
it with respect to the Pledged Collateral; and
     (e) pay promptly when due all taxes, assessments and governmental charges
or levies imposed upon, and all claims against, the Pledged Collateral, except
to the extent the validity thereof is being contested in good faith; provided
that the Pledgor shall in any event pay such taxes, assessments, charges, levies
or claims not later than five Business Days prior to the date of any proposed
sale under any judgment, writ or warrant of attachment entered or filed against
the Pledgor or any of the Pledged Collateral as a result of the failure to make
such payment.
Section 7. Further Assurances; Pledge Amendments.
     (a) The Pledgor agrees that from time to time, at its expense, the Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or reasonably desirable, or that
the Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Pledged Collateral. Without limiting the generality of the
foregoing, the Pledgor will: (i) execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Secured Party may reasonably request, in
order to perfect and preserve the security interests granted or purported to be
granted hereby, (ii) do all things necessary or desirable, as reasonably
determined by the Secured Party, to transfer control over any Pledged Collateral
to the Secured Party including, but not limited to, registering the Secured
Party as the holder of any securities entitlement or commodities contract, as
appropriate, relating to the Pledged Collateral and entering into any control
agreement, in the form designated by the Secured Party, pursuant to which the
securities intermediary shall agree that it will comply with the entitlement
orders originated by the Secured Party without further consent by the Pledgor,
with respect to the Pledged Collateral, and entering into any control agreement,
in the form designated by the Secured Party, pursuant to which the commodity
intermediary shall agree that it will apply any value distributed on account of
any commodity contract constituting Pledged Collateral, as directed by the
Secured Party without further consent by the Pledgor and (iii) at the Secured
Party’s reasonable request, appear in and defend any action or proceeding that
would reasonably be expected to materially and adversely affect the Pledgor’s
title to or the Secured Party’s security interest in all or any part of the
Pledged Collateral pledged by the Pledgor.
     (b) The Pledgor further agrees that it will, upon obtaining any additional
shares of stock or other securities required to be pledged hereunder as provided
in Section 6(b), promptly (and in any event within five (5) Business Days)
deliver to the Secured Party a Pledge Amendment, duly executed by the Pledgor,
in substantially the form of Schedule II annexed hereto (a “Pledge Amendment”),
in respect of the additional Pledged Shares to be pledged pursuant to this
Agreement. The Pledgor hereby authorizes the Secured Party to attach each Pledge
Amendment to this Agreement and agree that all Pledged Shares listed on any
Pledge Amendment delivered to the Secured Party shall for all purposes hereunder
be considered Pledged Collateral; provided that the failure of any Pledgor to
execute a Pledge Amendment with respect to any additional Pledged Shares pledged
pursuant to this Agreement shall not impair the security interest of the Secured
Party therein or otherwise adversely affect the rights and remedies of the
Secured Party hereunder with respect thereto.

-4-



--------------------------------------------------------------------------------



 



Section 8. Voting Rights: Dividends: Etc.
     (a) So long as no Event of Default shall have occurred and be continuing:
     (i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Shares or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, however, that no Pledgor shall exercise or shall refrain
from exercising any such right if the Secured Party shall have notified the
Pledgor that, in the Secured Party’s reasonable judgment, such action would have
a material adverse effect on the value of the Pledged Shares; and provided,
further, that the Pledgor shall give the Secured Party at least five
(5) Business Days’ prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right. It is
understood, however, that neither (A) the voting by any Pledgor of any Pledged
Shares for or any Pledgor’s consent to the election of directors at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting nor (B) any Pledgor’s consent to or approval of any
action otherwise permitted under this Agreement and the Credit Agreement shall
be deemed inconsistent with the terms of this Agreement or the Credit Agreement
within the meaning of this [        ], and no notice of any such voting or
consent need be given to the Secured Party;
     (ii) The Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the lien of this Agreement, any and all dividends paid and
distributions made in respect of the Pledged Collateral; provided, however, that
any and all

  (A)   dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral,     (B)   dividends and
other distributions paid or payable in cash in respect of any Pledged Collateral
in connection with a partial or total liquidation or dissolution or winding up
or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and     (C)   cash paid, payable or otherwise distributed in
respect of or in redemption of or in exchange for any Pledged Shares,

shall be, and shall forthwith be delivered to the Secured Party to hold as
Pledged Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of the Secured Party, be segregated from the other property or
funds of the Pledgor and be forthwith delivered to the Secured Party as Pledged
Collateral in the same form as so received (with all necessary endorsements);
and
     (iii) The Secured Party shall promptly execute and deliver (or cause to be
executed and delivered) to the Pledgor all such proxies, dividend payment orders
and other instruments as the Pledgor may from time to time reasonably request
for the purpose of enabling the Pledgor to exercise the voting and other
consensual rights which it is entitled to exercise pursuant to paragraph
(i) above, to receive the dividends, and other distributions which it is
authorized to receive and retain pursuant to paragraph (ii) above, and to
exercise its right to purchase capital stock under any warrants or options
pledged by the Pledgor hereunder, provided that all stock issued as a result of
exercise of such warrants or options, together with all necessary instruments of
transfer executed in blank, shall be immediately pledged and delivered to the
Secured Party

-5-



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement.
     (b) Upon the occurrence and during the continuation of an Event of Default:
     (i) upon written notice from the Secured Party to the Pledgor, all rights
of the Pledgor to exercise the voting and other consensual rights which they
would otherwise be entitled to exercise pursuant to Section 8(a)(i) shall cease,
and all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;
     (ii) all rights of the Pledgor to receive the dividend and other
distributions which they would otherwise be authorized to receive and retain
pursuant to 8(a)(i) shall cease, and all such rights shall thereupon become
vested in the Secured Party who shall thereupon have the sole right to receive
and hold as Pledged Collateral such dividends and other distributions; and
     (iii) all dividends and other distributions which are received by any
Pledgor contrary to the provisions of paragraph (ii) of this Section 8(b) shall
be received in trust for the benefit of the Secured Party, shall be segregated
from other funds of the Pledgor and shall forthwith be paid over to the Secured
Party as Pledged Collateral in the same form as so received (with any necessary
endorsements).
     (c) In order to permit the Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to
Section 8(b)(i) and to receive all dividends and other distributions which it
may be entitled to receive under Section 7(a)(ii) or 0Section 7(b)(ii), the
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to the Secured Party all such proxies, dividend payment orders and
other instruments as the Secured Party may from time to time reasonably request.
Section 9. Secured Party Appointed Attorney-in-Fact.
     The Pledgor hereby irrevocably appoints the Secured Party as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor, the Secured Party or otherwise, in the Secured
Party’s discretion to take any action and to execute any instrument that the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation (a) subject to the rights of such
Pledgor under Section 8(a) to receive, endorse and collect any instruments made
payable to the Pledgor representing any dividend or other distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same, and (b) from time to time in the Secured Party’s discretion to
file one or more financing or continuation statements, or amendments thereto,
relative to all or any part of the Pledged Collateral without the signature of
the Pledgor.
Section 10. Secured Party May Perform.
     If any Pledgor fails to perform any agreement contained herein, the Secured
Party may itself perform, or cause performance of, such agreement, and the
reasonable expenses of the Secured Party incurred in connection therewith shall
be payable by the Pledgor under Section 14.
Section 11. Standard of Care.
     The powers conferred on the Secured Party hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the

-6-



--------------------------------------------------------------------------------



 



exercise of reasonable care in the custody of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Secured Party shall have no duty as to any Pledged Collateral, it being
understood that the Secured Party shall have no responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
tenders or other matters relating to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, (b) taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above to maintain possession of the Pledged Collateral) to preserve
rights against any parties with respect to any Pledged Collateral, (c) taking
any necessary steps to collect or realize upon the Obligations or any guarantee
therefor, or any part thereof, or any of the Pledged Collateral, or
(d) initiating any action to protect the Pledged Collateral against the
possibility of a decline in market value. The Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Secured Party accords its own property
consisting of negotiable securities.
Section 12. Remedies.
     (a) If any Event of Default shall have occurred and be continuing, the
Secured Party may exercise in respect of the Pledged Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a Secured Party on default under the UCC or other
applicable Uniform Commercial Code as in effect in any relevant jurisdiction
(whether or not the Uniform Commercial Code applies to the affected Pledged
Collateral), and the Secured Party may also in its sole discretion, without
notice except as specified below, sell the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange or
broker’s board or at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Pledged Collateral. The Secured Party or any Secured Party may be the
purchaser of any or all of the Pledged Collateral at any such sale and the
Secured Party, as agent for and representative of the Lender but not any Secured
Party or Lender in its or their respective individual capacities unless Majority
Lenders shall otherwise agree in writing, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Pledged Collateral sold at any such public sale, to use and apply
any of the Obligations as a credit on account of the purchase price for any
Pledged Collateral payable by the Secured Party at such sale. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Pledgor, and the Pledgor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) Business Days’
notice to the Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Secured Party shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Pledgor hereby waives any
claims against the Secured Party arising by reason of the fact that the price at
which any Pledged Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Secured Party accepts the first offer received and does not offer such Pledged
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Pledged Collateral are insufficient to pay all the Secured
Obligations, the Pledgor shall be liable for the deficiency and the reasonable
fees of any attorneys employed by Secured Party to collect such deficiency.
The Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933 (“Securities Act”) and applicable state securities laws,
the Secured Party may be compelled, with respect

-7-



--------------------------------------------------------------------------------



 



to any sale of all or any part of the Pledged Collateral conducted without prior
registration or qualification of such Pledged Collateral under the Securities
Act and/or such state securities laws, to limit purchasers to those who will
agree, among other things, to acquire the Pledged Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof. The Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including, without limitation, a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, the Pledgor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.
     (b) If the Secured Party determines to exercise its right to sell any or
all of the Pledged Collateral, upon written request, the Pledgor shall, and
shall cause each other issuer of any Pledged Shares to be sold hereunder from
time to time, to furnish to the Secured Party all such information as the
Secured Party may request in order to determine the number of shares and other
instruments included in the Pledged Collateral which may be sold by the Secured
Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.
Section 13. Application of Proceeds.
     Except as expressly provided elsewhere in this Agreement, all proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Pledged Collateral may, in the
discretion of the Secured Party, be held by the Secured Party as Pledged
Collateral for, and/or then, or at any time thereafter, applied in full or in
part by the Secured Party to the reasonable expenses of retaking, holding,
preparing for sale, selling and the like, to reasonable attorneys’ fees, travel
and all other expenses which may be incurred by the Secured Party in attempting
to collect the Obligations or to enforce this Agreement or in the prosecution or
defense of any action or proceeding related to the subject matter of this
Agreement, and then to the Obligations in accordance with Section 2.8(c) of the
Credit Agreement.
Section 14. Indemnity and Expenses.
     The Pledgor will pay to the Secured Party upon demand the amount of any and
all costs and expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, that the Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (iii) the exercise or enforcement of any of the
rights of the Secured Party hereunder, or (iv) the failure by the Pledgor to
perform or observe any of the provisions hereof.
Section 15. Continuing Security Interest: Transfer of Loans and Notes.
     This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full of all Obligations (other than contingent indemnification
obligations), the cancellation or termination of all of the Commitments, (b) be
binding upon the Pledgor, its successors and assigns, and (c) inure, together
with the rights and remedies of the Secured Party hereunder, to the benefit of
the Lenders and their respective successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), to the extent permitted
under the Credit Agreement, any Lender may assign or otherwise transfer any
Loans, Notes or other Obligations

-8-



--------------------------------------------------------------------------------



 



held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise. Upon the indefeasible payment in full in cash of all Obligations
(other than contingent indemnification obligations), the security interest
granted hereby shall terminate and all rights to the Pledged Collateral shall
revert to the Pledgor. Upon any such termination the Secured Party will, at the
Pledgor’s reasonable expense, execute and deliver to the Pledgor such documents
as the Pledgor shall reasonably request to evidence such termination and the
Pledgor shall be entitled to the return, upon their request and at their
reasonable expense, against receipt and without recourse to the Secured Party,
of such of the Pledged Collateral as shall not have been sold or otherwise
applied pursuant to the terms hereof.
Section 16. Secured Party as Agent.
     (a) The Secured Party has been appointed to act as the Agent hereunder by
the Lenders. The Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Pledged Collateral), solely
in accordance with this Agreement and the Credit Agreement.
     (b) The Secured Party shall at all times be the same Person that is the
Agent under the Credit Agreement. Written notice of resignation by the Agent
pursuant to Section 10.7 of the Credit Agreement shall also constitute notice of
resignation as Secured Party under this Agreement; and appointment of a
successor Agent pursuant to Section 10.7 of the Credit Agreement shall also
constitute appointment of a successor Secured Party under this Agreement. Upon
the acceptance of any appointment as Agent under Section 10.7 of the Credit
Agreement by a successor Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Secured Party under this Agreement, and the retiring Secured Party
under this Agreement shall promptly (i) transfer to such successor Secured Party
all sums, securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Secured Party under this Agreement,
and (ii) execute and deliver to such successor Secured Party such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Secured Party of
the security interests created hereunder, whereupon such retiring Secured Party
shall be discharged from its duties and obligations under this Agreement. After
any retiring Secured Party’s resignation hereunder as the Secured Party, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was the Secured Party
hereunder.
Section 17. Amendments, Etc.
     No amendment or waiver of any provision of this Agreement, or consent to
any departure by any Pledgor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Secured Party and the Pledgor,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
Section 18. Notices.
     All notices hereunder shall be given in the same manner as set forth in
Section 11.1 of the Credit Agreement and any notice given to the Borrower in
accordance with the terms of such Section shall be deemed to be given to the
Pledgor.
Section 19. Failure or Indulgence Not Waiver; Remedies Cumulative.

-9-



--------------------------------------------------------------------------------



 



     No failure or delay on the part of the Secured Party in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
Section 20. Waivers by Pledgor.
The Pledgor waives presentment, demand, protest, notice of acceptance, notice of
Obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrower or the Pledgor, and all suretyship defenses generally. Without
limiting the generality of the foregoing, the Pledgor agrees to the provisions
of any instrument evidencing, securing or otherwise executed in connection with
any Obligations and agrees that the obligations of the Pledgor hereunder shall
not be released or discharged, in whole or in part, or otherwise affected by
(i) the failure of the Secured Party or any Lender to assert any claim or demand
or to enforce any right or remedy against the Borrower; (ii) any extensions or
renewals of any of the Obligations; (iii) any rescissions, waivers, amendments
or modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in connection with any of the Obligations;
(iv) the substitution or release of any entity primarily or secondarily liable
for any of the Obligations; (v) the adequacy of any rights the Secured Party or
any Lender may have against any collateral or other means of obtaining repayment
of the Obligations; (vi) the impairment of any collateral securing any of the
Obligations, including without limitation the failure to perfect or preserve any
rights the Secured Party and the Lenders might have in such collateral or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of the Pledgor or otherwise operate as a release or
discharge of the Pledgor, all of which may be done without notice to the
Pledgor.
THE PLEDGOR HEREBY WAIVES THE APPLICATION TO THE SECURED PARTY AND THE SECURED
PARTY’S RIGHTS HEREUNDER IN AND TO THE PLEDGED COLLATERAL OF ANY AND ALL
RESTRICTIONS ON TRANSFER CONTAINED IN THE ORGANIZATIONAL DOCUMENTS OF THE
ISSUERS THEREOF AND ANY OTHER AGREEMENTS OR DOCUMENTS BINDING ON THE HOLDERS OF
EQUITY INTERESTS OF THE ISSUERS THEREOF.
Section 21. Unenforceability Of Obligations Against Borrower.
     If for any reason the Borrower has no legal existence or is under no legal
obligation to discharge any of the Obligations, or if any of the Obligations
have become irrecoverable from the Borrower by operation of law or for any other
reason, this Agreement and the pledge of the Pledged Collateral hereunder shall
nevertheless be binding on and enforceable against the Pledgor to the same
extent as if the Pledgor at all times had been the principal obligor on all such
Obligations.
Section 22. Severability.
     In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

-10-



--------------------------------------------------------------------------------



 



Section 23. Headings.
     Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
Section 24. Governing Law: Consent to Jurisdiction.
     THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT. THIS
AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND
SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF SAID COMMONWEALTH (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW). THE PLEDGOR CONSENTS TO THE JURISDICTION OF ANY OF THE FEDERAL OR STATE
COURTS LOCATED IN SUFFOLK COUNTY IN THE COMMONWEALTH OF MASSACHUSETTS IN
CONNECTION WITH ANY SUIT TO ENFORCE THE RIGHTS OF THE SECURED PARTY UNDER THIS
AGREEMENT AND CONSENTS TO SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON
THE PLEDGOR IN THE MANNER PROVIDED IN SECTION 18 ABOVE. THE PLEDGOR IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH ACTION BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION AND
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH ACTION THAT SUCH
ACTION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
Section 25. Waiver of Jury Trial.
     EACH OF THE PLEDGOR AND THE SECURED PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS
OR OBLIGATIONS HEREUNDER, THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. EXCEPT AS PROHIBITED BY LAW, EACH OF THE PLEDGOR AND THE
SECURED PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. THE PLEDGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE SECURED PARTY OR THE LENDERS HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE SECURED PARTY OR THE LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
SECURED PARTY AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT,
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY
BECAUSE OF, AMONG OTHER THINGS, THE PLEDGOR’S WAIVERS AND CERTIFICATIONS
CONTAINED HEREIN.
Section 26. Counterparts.
     This Agreement may be executed in one or more counterparts and by different
parties hereto in

-11-



--------------------------------------------------------------------------------



 



separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.
[Remainder of page intentionally left blank.
The next page is the signature page.]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgor, the Borrower and the Secured Party have
caused this Pledge Agreement to be duly executed and delivered by their
respective officers thereunto duly authorized as of the date first written
above.

            MICROFINANCIAL INCORPORATED
      By:   /s/ Richard F. Latour         Name:   Richard F. Latour       
Title:   President        TIMEPAYMENT CORP.
      By:   /s/ Richard F. Latour         Name:   Richard F. Latour       
Title:   President        SOVEREIGN BANK, as Agent
      By:   /s/ Jeffrey G. Millman         Name:   Jeffrey G. Millman       
Title:   Senior Vice President     

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 



--------------------------------------------------------------------------------



 



Pledge Agreement
Schedule I
MicroFinancial Incorporated, Pledgor

                                              % of                 Certificate  
  Outstanding       Issuer     Stock Held by Pledgor     Number     Stock    
  TimePayment Corp.



     100 Shares of
 Common Stock
 $.01 Par Value     1     100%    
  Leasecomm Corporation



     185,000 Shares of
 Common Stock
 $.01 par value     1     100%    

-14-



--------------------------------------------------------------------------------



 



SCHEDULE II
PLEDGE AMENDMENT
     This Pledge Amendment, dated                                         , is
delivered pursuant to Section [ ] of the Pledge Agreement referred to below. The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge Agreement dated August 2, 2007, between the undersigned and Sovereign, as
the Secured Party (the “Pledge Agreement”, capitalized terms defined therein
being used herein as therein defined), and that the shares and membership
interests listed on this Pledge Amendment shall be deemed to be part of the
Pledged Shares and shall become part of the Pledged Collateral and shall secure
all Obligations.

                  By:           [Name]        [Title]     

Pledgor pledges:
[                                        ]

-1-